MN

Ld

Gase 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page1of20 Page ID #:1

__ NELLA peg PP

2 op

Adtieee: S74, ARROW Wead Diy ee

 

 

 

 

Mang Ce. S736 Bot
Phone: TO4- 24% -G\ TT \ Bue © m
vi CC SLE MER fon 2 | OO

In Pro Per

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

HCH CORURIION Bei 9-o0315 PF
MX plaintier | TO be supplied by the Clerk of

The United States District Court

a

 

Sa\ew Sav Wart
Post \We R od\S COMPLAINT

Sal é Defendanif(s),

rt ap Wo

Comes Now, Nowa QUAKE , IP Propia Persona, Pro Se, in the above captioned matter. The Defendant, Saleh Sarwar,

landlord and owner of a retail shopping mall located at 218 East Highland San Bernardino, California 92404 is in violation of

california Code 250000 el seq by leasing a commercial space adjacent to my business, a licensed and establishea CBO Hemp, a
oration of £ prporate Cannabis Company, to an illegal and unlicensed marijuana dispensary. The Plaintiff,

t (d seeking camages in the amount of $800,000.00 due to the actions of the landlord by leasing a retail

establishment to the illegal marijuana dispensary, Positive Roots, and violating California Code’s, Business & Professions Code

2ections 26000, et seq. Health & Safety Code Sections 11006, et seq.) 11357, et seq.; L1342.7, et seq.

 

 

The Plaintiff's actians have also violated CALIFORNIA CIVIL CODE SECTION 1954,25-1954.31 by leasing a commercial retail space te
an legal and unlicensed marijuana dispensary.

Ht The defendants careless disregard for the laws and codes of the great state of California has created a dangerous and life
threatening safety concern to the other tenants of the commercial retail establishments. Within thirty (30) days of illegal operation,
there have beer a total of three burglaries that occurred at the illegal establishment and that has resulted in emotional stress to tha
plaintiff and employees af CBD Hemp, a3 well as ar enormous loss in revanue.

Several attempts have been made by the Plaintiff to resolve the safety concerns that the landlord has crated only to be answered
with death threats made to the plaintiff as well as the plaintiffs’ srnployses. Ploase see attached Exhibits as proof of the death
threats,

in retaliation for requesting that the safety issues that the Plaintiff has created b2 remedied, the Defendant has threatened to evict
the Plairtiff, Please ses attached Exhibits as of proof of threats.

The Gefendant has also wolated 3 clause that was discussed prior to C80 Hemo signing a Jease that states

In good faith an implied covenart that neither party shall dio anything, which will have the effect of destroying or injuring the right
of the other party, to receive the fruits of the contract in good faith and fair dealing.

 

Alawsuit has been cormmenced against you ir the above-entitied Court by the Plaintiff. Plaintiff's claim is stated in the Complaint
served with this summoans. In Order te defend agaist his lawsuit, you must respond to the complaint by filng an answer by stating
your defense in writing and serving a copy to the Plaintiff and or Plaintifi’s Attorney within 20 days after service of this summans,
exciuding the day of service, If you ar2 served outside the state, you will have 60 days after services of thls surmmons. A default

judgement may be entered against you without netics, a
9-2.0- \4

 
 
  

C CV 126 (09/06) PL EADING. PAGE FOR A ‘COMP Mh AIN'T

 

 

 

 
o eoe N DH F&F YW YW Be

WN YY HY Hw HP BP BE
ec NAAR DY S&F FSF OHA ROR ES

 

Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 2 of 20 Page ID #:2

 

 

CV-126 (09/09) PLEADING PAGE FOR A COMPLAINT
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 3of20 Page ID#:3

 

© | want you to know
something if |
wanted you out
of that building
| would go there
remove you myself
it would take me 20
minutes to close
you down that's
not my interest at
all my interest is
for you to get your
building secure

en vinit dnn't hava
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 4of20 Page ID #:4

 

All you have to

do is ask do you
understand me |
don't want to see
no more cops there
bro or no more City
officials

7:16 PM

(clinectitcaieceaen

want them to shut _
TU aOLat sy ele\\Ti) e

wT
7:17 PM

& But two robberies
in a week bro come

ann if wait'ra anina ta

 
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page5of20 Page ID#:5

 

But two robberies
in a week bro come
on if you're going to
be in this business
you have to be a
professional you
have to know what

you're doing 19 pay

© If you want me to
help you | will all
you have to do is
ask but please no
bullshit going on

MeN ene ee eee eee cece ee
Case 5:19-cv-00315-PSG-KK Document 1 Filed 02/20/19 Page 6of20 Page ID #:6

ear ie eT Tia a Di Rio te Tc genet ee re me ah ony cree aT TR techs amr oe
SA a a ca et ater pr eee mor tea

See that now you're acting
right bro if things were the
other way around | would
comply because | would not
want to hurt your business
at all my workers have
family to feed car payments
to make rent to pay on their
houses they're good guys
but they're not going to be
pushed around bro

Dec 29,2018 7:25 PM Received

REPLY DELETE
Case 5:19-cv-00315-PSG-KK Document 1 Filed 02/20/19 Page 7 of 20 Page ID #:7

 

© | catch him with a
sign out there I'm
going to crack his
fucking head open,
you can run to the
cops | don't care if
they're not going to
help you

11:10 AM

innocent man arch oy
wrong with are you ok 7

 

11:11 AM

Thsclina steele

 

a - aya fia races anyTS
Case 5:19-cv-00315-PSG-KK Document 1 Filed 02/20/19 Page 8of20 Page ID #:8

 

© And what does that

mean bro | don't
really care about
that what | care
about is that my
business is closed
because of the
way you have your

business setup «90 PM

© So far you cost us
over $1,000

5:21 PM

vs

© And look how much

MANA UAL Amott
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 9of20 Page ID #:9

 

© If you're going to
be in this business
you have to be a
professional

5:24 PM

© What do you think
happens next ? now
the guy you shot
gets his brother his
gang members and
they come after

you ! more trouble 395 BM

   
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 10of20 Page ID #:10

GO your eromaeNatiaec)

‘innocent man whats

wrong Miia ele you ok,
11:11 AM Qa tatty

   

Ti Solin but your

disrespecting taal te}

allel
11:13 AM

© I'll be there ina
little bit

 

11:16 AM

© | need to talk to
you and set the
rules for a clinic
and believe me bro

Enter message eS
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 11of20 Page ID #:11

 

7 Not till Monday
because we don't
have the code to it |
have to call the dealer

Listen do not
connect my
business with your
business do you
understand mel!!!
Will

5:40 PM

  

ww 4

5:41 PM

  

es boss |

 

a7
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 12 of 20 Page ID #:12

   

[eden ee
you and set the

rules for a clinic

and believe me bro

you going to follow

them
11:17 AM

6 | don't know why
youre arguing with
me you're going to
lose all you need
to do is secure
your building and
no more robberies
that's all itist do it

Enter message S
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 13 of 20 Page ID #:13

   

atelectasis
ma and argue with you

© When | see you |
am going to deal
with you harshly,
how dare you make
a comment like
that

6:53 PM

© Go to my shop right
now and look at the
DVR see if they can
get in with a code \ Fe
it's a pattern code
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 14of20 Page ID#:14

 

8 And I'm not talking
about sales there's
room for all of us but
you got to do things
right bro you can't be
attracting the city so
much

You don't ever give
me an ultimatum
dude ever | don't think

you know who you're | A

dealing with

Pawlet ncrcaw tall, tan
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 15 of20 Page ID #:15

    

Don't put me to the
test

6:55 PM

© Now youre acting like
a chick

I'm going to deal
with you when | see

yan 6:56 PM

totalktoyouno

more your the worst —

6:59 PM & meee In Lae | Si

 

©) Kaan nn tallina waitra
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 16 of 20 Page ID #:16

 

advertise like that
on your window do
you understand me
what's wrong with
you man

1:34 PM

© Are you sure this is
the route you want
to go bro | told you
a long time ago
don't put me to the
test man

 

2:03 PM

& Rro whv don't vou ) 6.
Enter message =
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 17 of 20 Page ID #:17

 

And look how much money
you cost the barbershop

do you really think parents
are going to let their kids

go over there anymore? |
wouldn't let my kids knew
that Barbershop anymore all
the shooting and cops and
helicopters

Dec 29. 2018 5:23 PM Received
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 18 of 20 Page ID #:18

 

Don't ever talk to

me like that again
6:48 PM

a nati your cy oi)

   

that Sle] en ae prt

= suspicious.
6:50 PM &

1 know who — -
LC MCIINC Hn EclINeN Ase
respected you —
re

REL Nelaid Ee
the way utalkingto
US ( 3.

 
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 19 of20 Page ID #:19

    
 

sc” B is

© Bro don't mention
our name to the
cops at all that's
not cool

_Im saying he came
early and im sure

vaoy Oe

© And what does that

i

 
Case 5:19-cv-00315-PSG-KK Document1 Filed 02/20/19 Page 20 of 20 Page ID #:20

 
   

© Keep on talking you're
digging yourself
deeper and deeper

You think | want to
get involved in your
mess don't involve
me or my business
or my employees in

your mess dude
7:00 PM

© But I'm going to
deal with you when

| see you but I'll Oo,

make vou eat those
